UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04670 Deutsche Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2014 ITEM 1. REPORT TO STOCKHOLDERS August 31, 2014 Annual Report to Shareholders Deutsche Global Growth Fund (formerly DWS Global Growth Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 12 Performance Summary 15 Investment Portfolio 24 Statement of Assets and Liabilities 26 Statement of Operations 28 Statement of Changes in Net Assets 29 Financial Highlights 35 Notes to Financial Statements 49 Report of Independent Registered Public Accounting Firm 50 Information About Your Fund's Expenses 52 Tax Information 53 Advisory Agreement Board Considerations and Fee Evaluation 58 Board Members and Officers 63 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium- sized or large company stocks. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 14 for more complete performance information. Investment Strategy The fund invests at least 65% of its total assets in U.S. and foreign equities issued by U.S. and foreign-based companies. The fund can invest in companies of any size and from any country, including countries with emerging economies. The fund seeks to achieve its objective by allocating its assets among a global large-cap growth sleeve and a global small-cap growth sleeve. The fund’s global large-cap growth sleeve will typically consist of approximately 60 to 80 companies that are diversified across the growth spectrum, including early stage, core growth and established growth companies. The fund’s global small-cap growth sleeve will generally invest in small- and mid-cap global growth companies and will typically consist of approximately 80 to 120 companies. During the 12-month period ended August 31, 2014, the fund returned 18.75% but underperformed the 21.10% return of the benchmark, the MSCI World Index. Global equities performed very well during the past year, reflecting the positive environment for both economic growth and global central bank policy. While economic data was somewhat uneven, the overall trend was positive, with the U.S. economy continuing to add jobs, Europe gradually moving out of its recession and economic conditions in the emerging markets showing signs of stabilization. Central bank policy also played an important role in market performance. Although the U.S. Federal Reserve Board (the Fed) curtailed its stimulative quantitative easing program, it appears likely to maintain its policy of near-zero interest rates for at least another year. Overseas, the central banks of both Europe and Japan pursued accommodative policies of their own. Taken together, these positive developments prompted investors to move cash out of lower-risk investments and into equities, fueling robust stock-market performance worldwide. Fund Performance Consistent with our bottom-up approach, stock selection was the primary driver of the fund’s performance during the past 12 months. We delivered the strongest results in the financial sector, where the leading individual contributor was the Indian bank ICICI Bank Ltd.* The stock rallied on India's improving growth outlook and anticipation that the new government will enact meaningful reforms. The second-largest contributor in financials was RExlot Holdings Ltd., a Hong Kong company that operates various lottery businesses in China. Lottery demand was very strong during the past year, especially in sports betting — an area in which Rexlot is the dominant provider. Lazard Ltd. and Unipol Gruppo Finanziario SpA. also were notable outperformers in the financial sector. * Not held in the portfolio as of August 31, 2014. Outside of financials, the largest contribution to returns came from the U.S. small-cap stock Pacira Pharmaceuticals, Inc., which staged a sizeable rally due to the improving sales prospects for its non-opioid surgical pain medication Exparel. United Rentals, Inc., Western Digital Corp. and Canadian Pacific Railway Ltd. were also standout performers for the fund during the past year. Unfortunately, these positive factors were offset by detractors elsewhere in the portfolio. The fund’s stock selection didn’t work well in energy, where the aggregate return of our holdings finished well behind that of the broader sector. Our largest individual detractors were SBM Offshore NV, which declined when management eliminated the dividend and reduced earnings guidance due to future capital expenditure requirements and regulatory issues, and the Norway-based company Prosafe SE, which also cut forecasts and considered a dividend cut. Outside of energy, notable detractors included Avex Group Holdings, Inc., which reported disappointing subscription growth in its video-streaming division, and Ocwen Financial Corp., which suffered from continued regulatory threats surrounding the mortgage-servicing industry. On the plus side, the fund benefited from having four of its portfolio holdings taken over or bid for during the past year. The spirits producer Beam, Inc.* and the health care companies Allergan, Inc. and Shire PLC rose following takeover announcements, as did Micros Systems, Inc.* While we do not invest with the specific goal of finding takeover candidates, we believe our focus on fast-growing and reasonably valued companies naturally leads us to the type of stocks that are attractive to strategic corporate buyers. * Not held in the portfolio as of August 31, 2014. Outlook and Positioning Although the fund underperformed during the past 12 months, we believe in the long-term value of our strategy. We don’t simply invest in the highest-growth companies without regard to their valuations or fundamentals. Instead, we take a balanced approach that seeks to diversify among companies in varying stages of their growth cycle. Further, our ability to invest in companies of any size and from any region of the world means that we have an extensive universe from which to select stocks with the optimal combination of growth potential and reasonable valuations. As of August 31, 2014, the fund was underweight in the United States and overweight in international equities, which reflects the fact that we found a higher representation of reasonably valued growth stocks outside of the U.S. market. Within the international segment, we continued to hold an overweight position in emerging-markets stocks. We achieved this exposure through direct investments in emerging-markets companies and positions in developed-market companies with above-average exposure to the developing world. Our bottom-up approach to individual stock selection led us to establish the largest overweight positions in the industrials and consumer discretionary sectors. Our most significant underweights were in financials, telecommunication services and energy. These relative weightings weren’t a "top-down" sector call, but an indication that we found the best combination of growth and value in these areas. "We are committed to owning world-class businesses with high barriers to entry, strong growth, pricing power and conservative balance sheets." As the year progressed, we took steps to focus the portfolio on our best ideas and reduce the total number of stocks in the fund. We opted to hold on to stocks where we saw continued upside, but we began to trim positions that had reached our price targets or where our thesis had changed. In our view, this strategy is appropriate following a multiyear period that has seen overall market valuations increase substantially. At this stage of the market cycle, we believe active stock selection is necessary to identify the opportunities that continue to exist in the global markets. With this as background, we remain confident in the growth outlooks of the specific companies we hold in the portfolio. As we meet with company management teams, we are not seeing any sign of concern about the direction of the global economy. This is an important consideration right now, since companies have cut costs aggressively in the post-crisis era. If the economy continues to improve — as we expect — a larger portion of revenue gains could directly flow to bottom-line earnings. Better-than-expected earnings, in turn, mean that valuations are still reasonable at their current levels — especially in light of low bond yields and favorable central bank policy. Accordingly, we believe the portfolio is positioned to perform well in an environment of gradually improving global growth. As always, we are committed to owning world-class businesses with high barriers to entry, strong growth, pricing power and conservative balance sheets. Ten Largest Equity Holdings at August 31, 2014 (10.3% of Net Assets) Country Percent 1. Amphenol Corp. Designs, manufactures and markets electrical, electronic and fiber optic connectors United States 1.3% 2. Anheuser-Busch InBev NV Beer brewing company Belgium 1.2% 3. Western Digital Corp. Manufacturer of hard drives for desktop computers United States 1.1% 4. Alliance Data Systems Corp. Provides card services, loyalty and marketing solutions United States 1.0% 5. Fresenius Medical Care AG & Co. KGaA Manufacturer that distributes equipment and products for dialysis patients Germany 1.0% 6. MasterCard, Inc. Offers transaction processing and related services United States 1.0% 7. Brookfield Asset Management, Inc. Asset management company focused on the real estate and power generation sectors Canada 1.0% 8. United Internet AG Offers Internet access services Germany 0.9% 9. Canadian Pacific Railway Ltd. Provides freight and intermodal services Canada 0.9% 10. Praxair, Inc. Producer of industrial gases and specialized coatings United States 0.9% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 15. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 63 for contact information. Portfolio Management Team Joseph Axtell, CFA, Managing Director Lead Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2001 with 16 years of industry experience; previously, he served as a European Equities Portfolio Manager at Scudder Investments (which was later acquired by Deutsche Bank). Prior to joining, he worked as a Senior Analyst for International Equities at Merrill Lynch Asset Managers, as an International Research Analyst at PCM International and in various investment positions at Prudential Capital Corporation, Prudential-Bache Capital Funding and Prudential Equity Management Associates. — Portfolio Manager for Global Small Cap and US Small and Mid Cap Equity: New York. — BS from Carlson School of Management, University of Minnesota; CFA Charterholder. Rafaelina M. Lee, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1999 with 15 years of industry experience; previously, she served as a Senior Research Analyst. Prior to joining, she worked as a Latin America Market Strategist at J.P. Morgan Securities. Previously, she was an Equity Strategist at UBS Securities and a Research Analyst in the Portfolio Strategy Group at Goldman Sachs. Her research has been referenced by Harvard University, Duke University, The World Bank, AIMR/CFA publications and in several global finance textbooks. — Portfolio Manager for US Small and Mid Cap Equity: New York. — BA in Mathematical Statistics from Columbia University; MBA in Finance from Stern School of Business, New York University; Deutsche Bank Ambassador and member of the DB Philanthropy Committee since 2011. Nils E. Ernst, PhD, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2004 after two years of industry experience as an Investment Consultant at FERI Institutional Management GmbH, while completing his doctoral studies. — Portfolio Manager for Global Equities: Frankfurt. — Completed Bank Training Program ("Bankkaufmann") at Landesbank Hessen-Thueringen, Frankfurt; Master's Degree and PhD in Business Administration ("Diplom-Kaufmann" and "Dr.rer.pol.") from Otto Beisheim Graduate School of Corporate Management with semesters at Georgia Institute of Technology and Hong Kong University of Science and Technology. Martin Berberich, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1999 with three years of industry experience; previously, he served as an Institutional Portfolio Manager. Before joining, he worked in the Treasury Department at Robert Bosch GmbH. — Senior Portfolio Manager for Global Equities and Deputy Portfolio Manager for the DWS Top 50 Welt: Frankfurt. — Completed Bank Training Program ("Bankkaufmann") at HypoVereinsbankWuerzburg; MBA ("Diplom-Kaufmann") from University of Wuerzburg; CFA Charterholder. Sebastian P. Werner, PhD, Vice President Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2008; previously, he served as a Research Assistant for the Endowed Chair of Asset Management at the European Business School, Oestrich-Winkel while earning his PhD. — Portfolio Manager for Global and US Growth Equities: Frankfurt. — MBA in International Management from the Thunderbird School of Global Management; Masters Degree ("Diplom-Kaufmann") and PhD in Finance ("Dr.rer.pol.") from the European Business School, Oestrich-Winkel. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index that tracks the performance of stocks in select developed markets around the world, including the US. Index returns do not reflect fees or expenses and it is not possible to invest directly into the MSCI World Index. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Quantitative easing entails the Fed’s purchase of government and other securities from the market in an effort to increase money supply. Contributors and detractors incorporate both a stock’s return and its weight. If two stocks have the same return but one has a larger weighting in the fund, it will have a larger contribution to return in the period. Performance Summary August 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 18.75% 10.14% 8.14% Adjusted for the Maximum Sales Charge (max 5.75% load) 11.93% 8.84% 7.50% MSCI World Index† 21.10% 12.35% 7.62% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 17.86% 9.28% 7.24% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 14.86% 9.14% 7.24% MSCI World Index† 21.10% 12.35% 7.62% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 17.85% 9.31% 7.32% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 17.85% 9.31% 7.32% MSCI World Index† 21.10% 12.35% 7.62% Class R 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 No Sales Charges 18.46% 9.80% 7.85% MSCI World Index† 21.10% 12.35% 7.62% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 No Sales Charges 19.07% 10.44% 8.45% MSCI World Index† 21.10% 12.35% 7.62% Institutional Class 1-Year 5-Year Life of Class* Average Annual Total Returns as of 8/31/14 No Sales Charges 19.08% 10.45% 5.73% MSCI World Index† 21.10% 12.35% 6.77% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.52%, 2.33%, 2.26%, 1.75%, 1.22% and 1.17% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Prior to February 1, 2013, the fund had a sub-advisor and a different management team that operated with a different investment strategy. Performance may have been different if the fund’s current investment strategy had been in effect. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class commenced operations on August 26, 2008. The performance shown for the index is for the time period of August 31, 2008 through August 31, 2014, which is based on the performance period of the life of Institutional Class. † The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index that tracks the performance of stocks in select developed markets around the world, including the U.S. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 8/31/14 $ 8/31/13 $ Distribution Information as of 8/31/14 Income Dividends, Twelve Months $ $
